Citation Nr: 9904012	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently rated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
service-connected history of peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active duty from May 1979 to August 1979, and 
from September 1981 to December 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
diabetes mellitus (with a 10 percent rating effective from 
December 28, 1995) and for peptic ulcer disease (with a 
noncompensable rating effective from December 28, 1995).  A 
notice of disagreement to the ratings assigned by the RO was 
received in December 1996, and a statement of the case was 
issued in January 1997.  The veteran's substantive appeal was 
received in May 1997.

By rating decision in July 1998, the RO increased the 
disability evaluation for the veteran's diabetes mellitus to 
20 percent, effective from December 28, 1995.  However, as 
the veteran has not expressly indicated that he was limiting 
his claim to a 20 percent rating, the issue remains in 
appellate status.  AB v. Brown, 6 Vet.App. 35, 39 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus does 
not require insulin, is presently controlled with oral 
hypoglycemic medication, does not result in impairment of 
health or vigor, and does not require limitation or 
regulation of activities.  

2.  The veteran's service-connected history of peptic ulcer 
disease is not manifested by infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (1998).

2.  The criteria for entitlement to an increased 
(compensable) evaluation for history of peptic ulcer disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7308 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, his claims are well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Once a claimant has presented a well-grounded 
claim, the VA has a duty to assist the claimant in developing 
facts which are pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a).  After reviewing the record which includes service 
medical records, VA outpatient reports, and reports of VA 
examinations in April 1996 and January 1998, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for equitable resolution of the 
issue on appeal has been obtained.  The Board concludes that 
no further action is required to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

I.  Increased Rating For Diabetes Mellitus

A September 1995 Physical Evaluation Board reflects that the 
veteran was diagnosed with Type II diabetes mellitus.  Based 
on service medical records and an April 1996 VA examination, 
in July 1996 the RO established service connection for 
diabetes mellitus and assigned a 10 percent disability 
evaluation, effective from December 28, 1995.  By rating 
decision in July 1998, this rating was increased to 20 
percent disabling, effective from December 28, 1995. 

At an April 1996 VA examination, the veteran stated that he 
felt "all right" and was compliant with medications.  It was 
noted that the veteran was taking Micronase.  The veteran 
denied having been hospitalized for diabetes. The pertinent 
diagnosis was history of diabetes mellitus type II.  An April 
1996 visual examination noted that the veteran was a 
noninsulin dependent diabetic with no diabetic retinopathy.  

In a December 1996 statement, the veteran indicated that his 
legs had been painful, itchy, and numb due to his diabetes 
condition.  He also said that he suffered from blurry vision 
due to his diabetes.

Private medical records dated from February 1996 to January 
1997 reflect that the veteran was taking Micronase for his 
diabetes mellitus.

The veteran underwent a VA diabetes mellitus examination in 
January 1998.  It was noted that the veteran had no 
hospitalizations for hypoglycemia or diabetic ketoacidosis.  
There was no restriction on any of his activities.  He 
complained of occasional  tingling in his legs.  He denied 
any loss of strength.  He had polyuria about six to seven 
times a day, and nocturia about three to four times a night.  
Diagnostic testing revealed that the veteran's hemoglobin 
level was suggestive of good control of his blood sugar.  The 
impression was diabetes mellitus type II.  It was noted that 
the veteran was taking Micronase and that he had well-
controlled blood sugar.

The rating criteria for diabetes mellitus were amended 
effective June 6, 1996, during the pendency of this appeal.  
The United States Court of Veterans Appeals (Court) has 
indicated that where the law or regulation changes during the 
pendency of a case, the version most favorable to the veteran 
will generally be applied.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this regard, the record reflects that 
the RO evaluated the veteran's claim under the old and 
revised rating criteria and that the veteran was furnished 
the revised rating criteria in the statement of the case.

Prior to June 6, 1996, the regulations held that diabetes 
mellitus was to be rated 20 percent disabling where moderate; 
with moderate insulin or oral hypoglycemic agent dosage, and 
restricted (maintenance) diet; without impairment of health 
or vigor or limitation of activity.  The next higher rating, 
40 percent, was for application where the diabetes mellitus 
was moderately severe; requiring large insulin dosage, 
restricted diet, and careful regulations of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (1996).

The Rating Schedule for diabetes mellitus, as amended, 
effective June 6, 1996, provides that a 20 percent rating is 
warranted if the condition requires insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.  The 
next higher schedular rating, 40 percent, is warranted if 
requiring insulin, a restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (1998).

The recent VA examination reflects that the veteran's 
diabetes mellitus is being controlled by Micronase.  The RO 
has duly assigned a 20 percent rating in recognition of this 
medication.  However, the veteran's diabetes is not shown to 
require insulin.  Moreover, there is no indication that the 
veteran's diabetes mellitus has led to any impairment of 
health or vigor or limitation or restriction of activities.  
Accordingly, the criteria for a 40 percent rating under both 
the old and the revised rating criteria have not been met.  

II.  Increased Rating For Peptic Ulcer Disease

Service medical records dated in July 1994 reflect a 
diagnosis of peptic ulcer disease.  The veteran was placed on 
a temporary profile in July 1994 and September 1994 due to 
his peptic ulcer condition.  Based on service medical records 
and an April 1996 VA examination, in July 1996 the RO 
established service connection for a history of peptic ulcer 
disease and assigned a noncompensable evaluation.

At an April 1996 VA examination, the veteran denied melena, 
hematemesis, loss of weight, or abdominal pain.  Physical 
examination revealed his abdomen to be soft, flat, and 
nontender.  Bowel sounds were active.  An upper GI series 
revealed no ulcer crater.  The diagnosis was history of 
peptic ulcer disease, no evidence on upper GI series at this 
time.  

The evidence does not show evidence of an active ulcer, and 
the veteran's peptic ulcer disability has been rated under 38 
C.F.R. § 4.114, Diagnostic Code 7308, postgastrectomy 
syndromes.  The minimum rating of 20 percent is assigned if 
mild; infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A 40 percent evaluation is available for 
moderate symptoms of less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.

In this case, the veteran does not demonstrate symptomatology 
of an active ulcer, nor does he meet the criteria for a 20 
percent evaluation under Diagnostic Code 7308.  No medical 
findings establish episodes of epigastric distress.  In fact, 
the veteran has not reported that he suffered from nausea, 
vomiting, diarrhea, anemia, or weight loss.  The Board is 
compelled to find that the clear preponderance of the 
evidence is against entitlement to a compensable rating for 
the veteran's history of peptic ulcer disease. 


III.  Conclusion

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's diabetes or peptic ulcer 
disease have resulted in frequent hospitalizations or caused 
marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered both issues on appeal in 
light of the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise permit favorable 
determinations.


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

